647 S.E.2d 96 (2007)
PROGRESS ENERGY
v.
STRICKLAND.
No. 118A07.
Supreme Court of North Carolina.
May 15, 2007.
Norman W. Shearin, Jr., Kitty Hawk, for Strickland.
Burley B. Mitchell, Jr., John C. Cooke, Raleigh, Elizabeth T. Smith, Garris Neil Yarborough, Fayetteville, for Progress Energy.
The following order has been entered on the motion filed on the 7th day of May 2007 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (Strickland) shall have up to and including the 5th day of June 2007 to file and serve his/her brief with this Court. By order of the Court in conference this the 15th day of May 2007."